Citation Nr: 1514905	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) (exclusive of periods of temporary total evaluations).

2.  Entitlement to service connection for personality disorder not otherwise specified with anti-social and narcissistic traits.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1968 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A February 2013 Statement of the Case (SOC) indicates that several sets of VA medical records, including for example, those dated from December 2010 to November 2011.  However, these records are not contained in the physical claim file, or for that matter in Virtual VA or the Veterans Benefits Management System (VBMS), and thus they are not currently available for the Board's review.  

The Veteran, through his representative, has requested that we obtain these records.  See Informal Hearing Presentation from Vietnam Veterans of America, dated November 25, 2014.  

This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's VA treatment records from September 2009 to the present are uploaded into VBMS. 

These should include treatment reports listed in the February 2013 statement of the case such as the Des Moines VAMC dated from October 9, 2010 to November 7, 2011, and from the Sioux Falls VAMC, dated from July 27, 2010 to July 21, 2011.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


